           Case 2:18-cv-00219-JCM-BNW Document 35
                                               32 Filed 01/06/21
                                                        12/31/20 Page 1 of 2
                                                                           3



 1   SIEGMUND F. FUCHS
     Trial Attorney, Torts Branch
 2   D.C. Bar No. 986828
     U.S. Department of Justice
 3   Ben Franklin Station
     P.O. Box 7146
 4   Washington, D.C. 20044-7146
     Telephone: (202) 616-4322
 5   Facsimile: (202) 616-4314
     Email: siegmund.f.fuchs@usdoj.gov
 6
     Attorney for Defendants
 7
                                  UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
     GHASSAN HOUBOUS BOUARI,                          )
10                                                    ) Case No: 2:18-cv-00219-JCM-PAL
                            Plaintiff,                )
11          v.                                        )
                                                      )
12   FBI SA CHARLES RO; FBI SA DENNIS                 )       STIPULATION TO EXTEND
     LAO,                                             )  TIME TO RESPOND TO THE FIRST
13                                                    )        AMENDED COMPLAINT
                            Defendants.               )               (First Request)
14                                                    )
15          Pursuant to Local Rule IA 6-1, the parties hereby stipulate to an extension of time for

16   the Defendants to respond to the First Amended Complaint filed on December 29, 2020. (ECF

17   31). This is the first request respecting the subject deadline.

18          The current deadline to respond to the First Amended Complaint is January 12, 2021. See

19   Fed. R. Civ. P. 12(a)(4). The parties had previously consulted on the original complaint in an

20   attempt to limit the issues, claims, and parties before the Court, resulting in the First Amended

21   Complaint. Plaintiff intends to file a separate, but related action against the United States in the

22   coming weeks and to file a notice of related cases. The parties are currently consulting on that

23   separate complaint to again limit the issues and claims before the Court. This request for an

24   extension is for the purpose of allowing the parties to continue to meet and confer and to allow

25   for the briefing on any motions to dismiss in both actions to follow the same schedule.

26          Accordingly, the parties respectfully request that the Defendants’ response to the First

27   Amended Complaint, currently due by January 12, 2021, be extended until February 15, 2021.

28   This stipulation is not sought for purposes of delay or any other improper purpose.


                                                       1
          Case 2:18-cv-00219-JCM-BNW Document 35
                                              32 Filed 01/06/21
                                                       12/31/20 Page 2 of 2
                                                                          3



 1         Respectfully submitted this 31st day of December 2020.
 2
     /s/ Eugene Iredale                              JEFFREY BOSSERT CLARK
 3   EUGENE IREDALE                                  Acting Assistant Attorney General
     Iredale and Yoo, APC                            Civil Division
 4   105 West F Street, Fourth Floor
     San Diego, California 92101                     C. SALVATORE D’ALESSIO, JR.
 5   (619) 233-1525                                  Acting Director
     egiredale@iredalelaw.com                        Torts Branch, Civil Division
 6
     /s/ Benjamin Durham                             ANDREA W. MCCARTHY
 7   BENJAMIN DURHAM                                 Senior Trial Counsel
     Nevada Bar No. 7684                             Torts Branch, Civil Division
 8   601 South 10th Street, Suite 101
     Las Vegas, Nevada 89101                         /s/ Siegmund F. Fuchs
 9   (702) 631-6111                                  SIEGMUND F. FUCHS
     bdurham@vegasdefense.com                        Trial Attorney, Torts Branch
10                                                   D.C. Bar No. 986828
     Attorneys for Plaintiff                         U.S. Department of Justice
11                                                   Ben Franklin Station
                                                     P.O. Box 7146
12                                                   Washington, D.C. 20044-7146
                                                     (202) 616-4322
13                                                   siegmund.f.fuchs@usdoj.gov
14                                                   Attorneys for Defendants
15

16
                                             ORDER
17
                                 IT IS SO ORDERED
18   DATED:                                    IT January
                                                  IS SO ORDERED:
                                 DATED: 12:44 pm,         06, 2021
19

20                                           UNITED STATES DISTRICT JUDGE
                                             UNITED STATES MAGISTRATE JUDGE
                                 BRENDA WEKSLER
21
                                 UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


                                                 2
